         Case 6:18-cv-02025-CL                 Document 15            Filed 01/07/21         Page 1 of 8




                            IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON


MARYT., 1

                  Plaintiff,                                                        Civ. No. 6:18-cv-02025-CL

        v.                                                                          OPINION & ORDER

COMMISSIONER OF SOCIAL
SECURITY,

                  Defendant.

CLARKE, Magistrat~ Judge:

        Plaintiff Mary T. seeks judicial review of the final decision of the Commissioner of Social

Security ("Commissioner") denying benefits. All parties have consented to magistrate judge

jurisdiction in this case. ECF No. 4. •The decision of the Commissioner is REVERSED and

REMANDED for further proceedings.

                                                BACKGROUND

         On October 22, 2013, Plaintiff filed a Title II application for a period of disability and

disability insurance benefits, as well as a Title XVI application for supplemental security

income, both alleging disability beginning on July 1, 2019. Tr. 13. The claims were denied

initially and upon reconsideration. Id At Plaintiffs request, a hearing was held before an

administrative law judge ("ALJ") on January 23, 2017, with a supplemental hearing held on June

· 6, 2017. Id. On October 3, 2017, the ALJ issued a decis.ion finding Plaintiff not disabled. Tr.




1
 In the interest of privacy, this opinion uses only first name and the initial of the last name of the non-governmental
party or parties in this case. Where applicable, this opinion uses the same designation for a non-governmental
party's immediate family member.


Page 1 OPINION & ORDER
        Case 6:18-cv-02025-CL          Document 15        Filed 01/07/21      Page 2 of 8




30. The Appeals Council denied Plaintiffs request for review on September 17, 2018, making

the ALJ's decision the final decision of the Commissioner. Tr. 1. This appeal followed.

                                     DISABILITY ANALYSIS

       A claimant is disabled if he or she is unable to "engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which ... has lasted or

can be expected to last for a continuous period of not less than 12 months[.]" 42 U.S.C.

§ 423(d)(l )(A): "Social Security Regulations set out a five-step sequential process for determining

whether an applicant is disabled within the meaning of the Socia.I Security Act." Keyser v. Comm 'r,

648 F.3d 721, 724 (9th Cir. 2011).

     The five-steps are: (1) Is the claimant presently working in a substantially gainful
     activity? (2) Is the claimant's impairment severe? (3) Does the impairment meet or
     equal one of a list_ of specific impairments described in the regulations? (4) Is the
     claimant able to perform any work that he or she has done in the past? and (5) Are
     there significant numbers of jobs in the national economy that the claimant can
     perform?

Id. at 724-25; see also Bustamante v. Massanari, 262 F.3d 949,954 (9th Cir. 2001).

       The claimant bears the burden of proof at steps one through four. Bustamante, 262 F.3d at

953. The Commissioner bears the burden of proof at step five. Id. at 953-54. At step five, the

Commissioner must show that the ·claimant can perform other work. that exists in significant

numbers in the national economy, "taking into consideration the claimant's residual functional

capacity, age, education, and work experience." Tackett v. Apfel, 180 F.3d 1094, 1100 (9th Cir.
                                                                                                       - I
1999). If the Commissioner fails to meet this burden, the claimant is disabled. 20 C.F .R.               I
                                                                                                         I
§§ 404.1520(a)(4)(v); 416.920(a)(4)(v). If, however, the Commissioner proves that the claimant

is able to perform other work e,dsting in significant numbers in the national economy, the claimant

is not disabled. Bustamante, 262 F:3d at 953-54.




Page 2 OPINION & ORDER
        Case 6:18-cv-02025-CL          Document 15       Filed 01/07/21      Page 3 of 8




                                    THE ALJ'S FINDINGS

       At step one, the ALJ found Plaintiff had not engaged in substantial gainful activity since
                                                          ,

the alleged onset date of July 1, 2009. Tr. 15. The ALJ determined Plaintiff had the following

medically determinable impairments between the alleged onset date and the date last insured,

March 30, 2011: acute knee and hip pain, and acute low back pain from fall accidents. Tr. 16.

The ALJ determined that, for purposes of Plaintiffs Title II application, Plaintiff did not have an

impairment or combination of impairments that significantly limited the ability to perform basic

work activities for twelve consecutive months prior to March 30, 2011 and therefore did not have

a severe impairment or combination of impairments. Id.

       For purposes of Plaintiffs Title XVI application date of October 22, 2013 and forward, the

ALJ found that Plaintiff had the following severe impairments: lumbar facet arthropathy, left

piriformis syndrome, chronic pain syndrome, bilateral knee osteoarthritis, headaches and

migraines versus occipital neuralagia, psychogenic seizures, obesity, posttraumatic stress disorder

("PTSD") versus anxiety disorder, panic disorder with agoraphobia, and depressive disorder. Tr.

19. The ALJ determined that Plaintiff did not have an impairment or combination of impairments

that met or equaled the severity of a listed impairment. Tr. 21.

       The ALJ determined Plaintiff had the residual functional capacity ("RFC") to perform light

work with the following additional restrictions: she should not climb ladders, ropes, or scaffolds;

she can occasionally stoop, kneel, crouch, crawl, and balance; she should have less than occasional

exposure to hazards; she can have occasional exposure to vibrations; she is limited to performing

simple, routine tasks that do not require public interaction, other than superficial or incidental

contact; she can have occasional co-worker contact that does not require teamwork; she can have




Page 3 - OPINION & ORDER
                Case 6:18-cv-02025-CL          Document 15       Filed 01/07/21     Page 4 of 8




     occasional contact with supervisors; and she should have only occasional changes to work tasks.

     Tr. .22.

                The ALJ determined that Plaintiff was unable to perform her past relevant work. Tr. 28.

     At step five of the sequential analysis, the ALJ determined that Plaintiff was able to perform work·

     as a photocopy machine operator, marker, and collator operator. Tr. 28-29.· Accordingly, the ALJ

     determined Plaintiff was not disabled. Tr. 29-30.

                                          STANDARD OF REVIEW

                The district court must affirm the Commissioner's decision if the decision is based on
I
i    proper legal standards and the legal findings are.supported by substantial evidence in the record.

     Batson v. Coinm 'r, 359 F .3d 1190, 1193 (9th Cir. 2004). Substantial evidence "means such

     relevant evidence as a reasonable mind might accept as adequate to support a conclusion."

     Richardson v. Perales, 402 U.S. 389, 401 (1971) (citation and internal quotation marks omitted).

     In reviewing the Commissioner's alleged errors, this Court must weigh "both the evidence that

     supports and detracts from the [Commissioner's] conclusion." Martinez v. Heckler, 807 F.2d

     771, 772 (9th C.ir. 1986).

                When the evidence before the ALJ is subject to more than one rational interpretation,

    . courts must defer to the ALJ's conclusion. Batson, 359 F.3d at 1198 (citing Andrews v. Shalala,

     53 F.3d 1035, 1041 (9th Cir. 1995)). A reviewing court, however, cannot affirm the

     Commissioner's decision on a ground that the agency did not invoke in making its decision.

     Stout v. Comm'r, 454 F.3d 1050, 1054 (9th Cir. 2006). Finally, a court may not reverse an ALJ's

     decision on account of an error that is harmless. Id. at 1055.;_56. "[T]he burden of showing that·

     an error is harmful normally falls upon the party attacking the agency's determination." Shinseki

     v. Sanders, 556 U.S. 396, 409 (2009) .




    . Page 4...: OPINION & ORDER
         Case 6:18-cv-02025-CL            Document 15        Filed 01/07/21       Page 5 of 8




                                            DISCUSSION

         The parties agree that the ALJ erred in evaluating the medical opinions and constructing

Plaintiff's RFC and that this case should be reversed and remanded. Def. Br. at 2. ECF No. 14.

The parties dispute whether the ALJ also erred in determining that Plaintiffs impairments did not

meet or equal· a listed impairment at step three of the sequential analysis.

    I.      Step Three

         Plaintiff contends that the ALJ erred by failing to find that her impairments equaled a listed

 impairment at the third step of the analysis, based on the medical expert testimony of Nancy

 Winfery, Ph.D., concerning Listings 12.04 (depression), 12.06 (anxiety), and 12.15 (PTSD).

         "At the third step of the evaluation, a claimant's impairment or combination of impairments

 is medically equivalent to a lis~ed impairment-establishing disability and ending the five-step
                                                                                                             I
 inquiry-if the claimant's impairment or combination of impairments 'is at least equal in severity

 and duration to the criteria of any listed impairment."' Kennedy v. Colvin, 738 F.3d 1172,1175

 (9th Cir. 2013) (quoting 20 C.F.R. § 416.926(a)). "Listed impairments are purposefully set to a

 high level of severity" because "they automatically end the five-step inquiry, before residual

. functional capli;city is even considered." Id. at 1176.

         Listings 12.04, 12.06, and 12.15 have three paragraphs-A, B, and C-.and to meet the

 requirements of the listing, the impairment must satisfy either paragraphs A and B or A and C. 20

 C.F .R. Part 404, Subpart P, App. 1, 12.00A(2). Paragraph A is medical criteria that must be pr~sent

. in the medical evidence. Id. .Paragraph B is functional criteria and, to satisfy the listing, a claimant

 must show "extreme" limitation in one or "marked" limitation in two of the four areas ofmental

 functioning. Id. To satisfy paragraph C, a plaintiffs impairment must be "serious and persistent,"




 Page 5 OPINION & ORDER
         Case 6:18-cv-02025-CL          Document 15        Filed 01/07/21      Page 6 of 8




meaning that there must be a medically documented history of the disorder over a period of at least

two years. Id.

         In this case, the ALJ found marked limitations in only a single area for purposes of

paragraph B, with mild or moderate limitations in the other three areas based on the testimony of ·

Dr. Winfrey. Tr. 21;.22. Nor were the requirements of paragraph C satisfied for any of the three

listings .. Tr. 22.

         There is a twelve-month durational component to the disability inquiry. 42 U.S.C. §

1382c(a)(3)(A). "The claimant bears the burden of establishing a prima facie case of disability"

and this burden "requires the claimant to make out of a case that both she has an impairment listed

in the regulations and that she has met the duration requirement." Roberts v. Shala/a, 66 F.3d 179,

182 (9th Cir. 1995); see also Celaya v. Halter, 332 F.3d 1177, 1181 (9th Cir. 2003) (affirming a

finding of non-disability because the claimant did not meet the requirements for a -listed

impairment for the required· twelve-month period).

         In this case, Dr. Winfrey testified that Plaintiffs limitations equaled a listed impairment

between November 2013 and July 2014, and from March 2017 through the d~te of the hearing in

June 2017. Tr. 48, see also Tr. 50 ("Well, I would say [Plaintiff] equals the combination of those

listings for those periods of time."). Dr. Winfrey testified that she could. not give an opinion about

Plaintiffs impairments prior to November 2013. Tr. 53. Nor was Dr. Winfrey able to opine on

the period from July 2014 through March 2017, although Dr. Winfrey observed that there were

indications that Plaintiff was "doing better" during that period'. Tr. 53-55. Even accepting Dr.

Winfrey's testimony that Plaintiff met or equaled th~ listings for those periods, Plaintiff does not

establish an equivalence lasting. for at least twelve months, as required to satisfy a finding of




Page 6   OPINION & ORDER
         Case 6:18-cv-02025-CL          Document 15        Filed 01/07/21      Page 7 of 8




disability. The Court therefore concludes that the ALJ did not err at step three of the sequential

analysis.

   II.      Remedy

         The decision whether to remand for further proceedings or for the immediate payment of

benefits lies within.the discretion of the court. Triechler v. Comm 'r, 775 F.3d 1090, 1101-02 (9th

Cir. 2014). A remand for award of benefits is generally appropriate when: (1) the ALJ failed to

provide legally sufficient reasons for rejecting evidence; (2) the record has been fully developed,

there are no outstanding issues that must be resolved, and further administrative proceedings would

not be useful; and (3) after crediting the relevant evidence, "the record, taken- as a whole, leaves

not the slightest uncertainty" concerning disability. Id. at 1100-01 (internal quotation marks and

citations omitted).

         In this case, examining psychologist Paul Stoltzfus, Psy.D., found that Plaintiff required a

"quiet, non-social work environment." Tr. 1059. Dr. Winfrey concurred that Plaintiff would

require a quiet work environment. Tr. 60. The vocational expert ("VE") testified that all of the

jobs identified at step five of the sequential analysis are "moderate noise environments," and would

not satisfy a need for a quiet work environment. Tr. 83. The ALJ did not include that limitation

in Plaintiffs RFC and did not provide a basis for discounting the opinions of Drs. Stoltzfus and

Winfrey.

         In addition, reviewing psychologists Joshua Boyd, Psy.D., and Ben Kessler, Psy.D., opined

that Plaintiff would be limited to understanding and remembering only 1-2 step tasks. Tr. 131,

145. This limitation was not included in the RFC.and the ALJ gave no reason for discounting the

opinions of Drs. Boyd and Kessler.




Page 7 . OPINION & ORDER
        Case 6:18-cv-02025-CL            Document 15        Filed 01/07/21       Page 8 of 8




       The Commissioner concedes that these omissions constitute harmful error and urges the

Court to remand for further proceedfogs. Def. Br. at 2. Although Plaintiff urges remand for award

of benefits based on the alleged error at step three of the analysis, Pl. Br. at 9, Plaintiff appears to

agree that the proper remedy the other assignments of error is a remand for further proceedings.

Pl. Br. at 5 ("The ALJ's decision must be remanded for further consideration."); 9 ("The ALJ's

decision must be remanded for further consideration."). As set forth in the previous section, the

Court concludes that the ALJ did not err. at step three of the sequential analysis. Upon review of

the record, and consistent with the parties'. apparent agreement, the Court concludes that the proper

.remedy for the other errors is a remand for further proceedings.

       On remand, the ALJ should consider the opinions of Dr. Stoltzfus and Dr. Winfrey

concerning the need for a quiet work environment and either incorporate that limitation into

Plaintiffs RFC or give sufficient reasons for rejecting it. The ALJ should likewise consider the

opinions of Dr. Boyd and Dr. Kessler limiting Plaintiff to 1-2 step tasks and either include that

limitation in the RFC or provide sufficient reasons for rejecting it.

                                           CONCLUSION

       Pursuant to sentence four of 42 U.S.C. § 405(g), the decision o

REVERSED .and REMANDED for further proceedings consiste

       It is so ORDERED and DATED this -------/




Page 8 - OPINION & ORDER
